Citation Nr: 1027036	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  08-27 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an effective date prior to August 11, 2005, 
for the award of service connection for diabetes mellitus.  

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  

3.  Entitlement to an initial rating in excess of 20 percent for 
diabetic retinopathy.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
February 1968 to September 1960, to include duty in Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The issues of entitlement to service connection for hypertension, 
to include as secondary to service-connected diabetes mellitus, 
and entitlement to an initial rating in excess of 20 percent for 
diabetic retinopathy are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The Veteran has put forth a claim for service connection for a 
bilateral knee disorder.  The RO has, as of yet, not taken any 
action on this claim.  It is remanded to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The Veteran filed a claim for diabetes in August 2006 based 
on presumptive exposure to herbicides in Vietnam.  As he had a 
diagnosis of diabetes prior to May 8, 2001, the grant of service 
connection was made one year prior to the receipt of claim, with 
an effective date set at August 11, 2005.  The 2006 submission 
was the first indication VA had regarding the Veteran's diabetes, 
and is later than the date of when entitlement to service 
connection arose.

2.  An unrelated claim for service connection for neutropenia was 
denied by the Board in January 1985; there is no mention of a 
claim for service connection for diabetes mellitus associated 
with this claim.  


CONCLUSION OF LAW

Entitlement to an effective date prior to August 11, 2005, for 
the award of service connection for diabetes mellitus is not 
warranted. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 
3.155(a), 3.157(b), 3.400(b)(2) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009), significantly changed the 
law prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA provisions 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits, and they redefine the obligations of VA with respect to 
the duty to assist the Veteran with a claim.  In the instant 
case, the Board finds that VA fulfilled its duties to the veteran 
under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about 
the information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence that 
VA will seek to provide; (3) and, inform the claimant about the 
information and evidence the claimant is expected to provide.  
Though no longer required, in this case it was requested that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006), which held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate 
notification of all five elements of a service connection claim.  
Those five elements include (1) Veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  This notice must also inform the Veteran on 
how VA determines that a disability rating and an effective date 
for the award of benefits will be assigned if the claim is 
granted.  Id.  

The Veteran was notified about the information and evidence not 
of record that is necessary to substantiate his claim for an 
earlier effective date, the information and evidence that VA will 
seek to provide, and the information and evidence the claimant is 
expected to provide; however, this notice was after the initial 
unfavorable adjudication.  In addition, there was no pre-
adjudicatory notice provided the Veteran notice regarding the 
evidence and information needed to establish a disability rating 
and effective dates, as outlined in Dingess-Hartman.  Despite 
this, the appropriate information was provided in a post-
adjudicatory statement of the case which contained a separate re-
adjudication of the benefit sought on appeal, curing any defect 
as to timing of notice.   See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect). 

Also, the Veteran is represented by his state's Veterans Service 
Organization, and that organization is presumed to have knowledge 
of what is necessary to substantiate a claim for service 
connection.  Neither the Veteran nor his representative has pled 
prejudicial error with respect to the content or timing of VCAA 
notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence 
needed to substantiate his claims, the Board finds that all 
necessary assistance has been provided in this case.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009).   

Legal Criteria-Effective Dates for Service Connection 

The effective date for a grant of service connection is the day 
following the date of separation from active service or the date 
entitlement arose, if the claim is received within one year after 
separation from service.  Otherwise, it is the date of receipt of 
claim, or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b)(2)(i).

The provisions of 38 U.S.C.A. § 5101(a) mandate that a claim must 
be filed in order for any type of benefit to be paid.  See Jones 
v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

While the Board must interpret the Veteran's submissions broadly, 
the Board is not required to conjure up issues that were not 
raised by the Veteran.   Indeed, there must be some intent put 
forth by the Veteran to apply for a benefit.  See Brannon v. 
West, 12 Vet. App. 32, 34-35 (1998).

Earlier Effective Date for Diabetes

The Veteran has put forth a sophisticated argument regarding the 
assignment of an effective date for his service-connected 
diabetes.  At the core of this argument is that his diabetes 
first manifest itself in the 1980s, years before the award of 
service connection; however, his contention of entitlement to an 
earlier effective date is based on his belief that he was 
misdiagnosed as having neutropenia in the early 1980s, and that 
his claim of service connection for that disorder (denied in a 
January 1985 rating decision) was, in fact, a claim of service 
connection for a disorder manifested by abnormal bloodwork, to 
include diabetes mellitus.  He asserts that he filed a claim of 
service connection based on abnormal bloodwork, and that although 
he was told of a diagnosis of neutropenia, his intent was to file 
a claim for disorders manifested by any abnormal blood findings, 
which would include diabetes mellitus, as due to his presumed 
exposure to herbicides in the Republic of Vietnam.  

A review of the claims file does indicate that the Veteran filed 
a claim of service connection for neutropenia which was received 
in October 1984, and denied by the RO in January 1985.  The 
Veteran never appealed the decision, and it is final.  In 
connection with his claim for neutropenia, he specifically 
attributed his disorder to herbicide exposure, and was given 
information on VA's Agent Orange registry at that time.  A 
private medical record, dated in April 1982, diagnosed 
neutropenia.  

The Veteran asserts that this was a misdiagnosis, or 
alternatively, that it paralleled symptoms of diabetes, for which 
he was diagnosed officially in 1987 or 1988.  He alleges that the 
symptoms of diabetes were present when the claim of service 
connection for neutropenia was filed in October 1984, and that 
specific entitlement arose at that point.

Simply put, VA was not on notice of the Veteran's diabetes until 
2006, when a claim was filed for service connection.  The Veteran 
was not diagnosed as having diabetes in 1984, was himself not 
aware of any diabetes at that time, and did not include a claim 
for diabetes in any paperwork submitted to VA until 2006.  The 
record indicates an April 1982 diagnosis of neutropenia, which 
was submitted with the claim of service connection for that 
disorder.  There is no basis to believe that the Veteran's claim 
for that disorder was meant to include any other disorders 
manifested by abnormal bloodwork, as the Veteran himself was not 
aware of a diagnosis of diabetes until several years after the 
claim for neutropenia was denied.  The assignment of the August 
11, 2005, effective date was one year prior to the receipt of the 
date of claim for service connection, which is applicable for 
claims for service connection for diabetes based on presumptive 
service connection due to herbicide exposure, if the Veteran had 
diabetes prior to May 8, 2001. 

Effective dates for the award of service connection are based on 
the date entitlement arose, or the date of claim, whichever is 
later.  See 38 C.F.R. § 3.400.  In this case, the only thing 
which can be considered a claim was an August 2006 writing to VA 
asking for service connection for diabetes.   This is later than 
the Veteran's first manifestation of diabetes, which occurred in 
the late 1980s, and the claim is wholly separate from an 
unrelated claim for neutropenia filed in 1984.  As such, the 
Veteran cannot be awarded an effective date earlier than August 
11, 2005, no matter when he first manifested diabetes.  Thus, the 
claim for an earlier effective date must be denied.   


ORDER

Entitlement to an effective date prior to August 11, 2005, for 
the award of service connection for diabetes mellitus is denied.  


REMAND

Hypertension

The Veteran asserts that he has hypertension, and that the 
disorder was caused or aggravated by service connected diabetes 
mellitus that includes a manifestation of cardiovascular disease.  
He does not assert that the condition had causal origins in 
military service.  

The Veteran first had manifestations of high blood pressure in 
January 1992, when a labile blood pressure not meeting the 
definition of hypertension was noted.  Subsequently, he has been 
diagnosed with hypertension, with the highest finding of 202/106 
being noted to have occurred in January 2000.  The Veteran's 
diagnosis of diabetes occurred in the 1980s, and thus it is 
evident that hypertension did not manifest itself until after the 
service-connected condition become present. 

The Veteran was afforded a VA vascular examination in July 2008, 
and the examiner stated that it was not likely that the Veteran's 
hypertension was caused, or was in any way related to, service-
connected diabetes.  The examiner stated that he could not 
address aggravation without speculation; however, he indicated 
that if there was aggravation, "[the Veteran] would have 
developed worsening renal failure."  In the absence of the renal 
failure (which is the case for the Veteran), the examiner stated 
that an opinion on aggravation could only be "speculative."  

The opinion of the July 2008 examiner does contain a rationale 
for the associated opinion; however, the assumptions made by the 
examiner do not comport with the full extent of the Veteran's 
service-connected diabetes.  Indeed, the Veteran is in receipt of 
compensation for diabetes, to include manifestations of 
cardiovascular disease.  The July 2008 opinion is silent as to 
any impact the cardiovascular manifestation of diabetes has with 
regard to hypertension.  There is certainly a potential 
relationship between the service-connected manifestations of 
diabetic-related cardiovascular disease with essential 
hypertension.  The failure of the examiner to address this in the 
2008 examination means that the associated report is not useful 
to resolving the issue on appeal.  As such, the case must be 
remanded to the examiner who conducted the 2008 examination (if 
available) for an addendum opinion addressing the cardiovascular 
disease manifestation of diabetes, and its potential relationship 
to hypertension.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Initial Rating/Diabetic Retinopathy

The Veteran contends that his service-connected diabetic 
retinopathy, currently rated as 20 percent disabling, is of a 
more severe nature than what is contemplated by that assigned 
rating.  Specifically, he asserts undergoing surgical treatment 
for his eyes in September 2009, and that he needed a period of 
convalescence due to this.  

At a Travel Board hearing in May 2010, the Veteran testified that 
he underwent surgery by a private ophthalmologist in September 
2009, and that he required a period of recuperation after this 
surgery.  Essentially, he has contended that he is, at the very 
least, entitled to a temporary total disability evaluation for 
the period of his hospitalization and convalescence.  At present, 
the surgical reports of this physician, Dr. Orleck, are not 
associated with the claims file.  In order to adequately rate the 
Veteran's current state of disability, as well as his state 
during and following surgery for diabetic retinopathy, it is 
crucial to have the surgical reports of the Veteran's private 
physician.  Therefore, the case must be remanded so that these 
records can be obtained (after necessary releases have been 
signed), and so that copies of these records can be associated 
with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A are fully satisfied.  
In this regard, treatment records from the 
Veteran's private ophthalmologist, who 
performed surgery in September 2009, must be 
obtained, and copies must be associated with 
the claims file.  The Veteran is additionally 
reminded that he can supply any treatment 
records which might be in his possession 
which may potentially help in the development 
of his claims.  

2.  The Veteran's claims file is to be sent 
to the examiner who conducted the July 2008 
vascular examination, if available, for an 
addendum opinion addressing what, if any, 
causal and/or aggravating role the 
cardiovascular disease aspect of service-
connected diabetes mellitus had in the 
development or aggravation of hypertension.  
The examiner should indicate whether it is at 
least as likely as not (50 percent 
probability or greater) that the service-
connected diabetes, to include service-
connected cardiovascular disease components, 
caused or aggravated current hypertension.  A 
detailed rationale should accompany any 
conclusions reached.  

3.  Following the directed development, the 
RO must conduct a de novo review of the 
Veteran's claims.  Should the claims be 
denied, issue an appropriate statement of the 
case to the Veteran and his representative 
and return the claim to the Board for final 
adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009)



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


